Title: From George Washington to Brigadier General Alexander McDougall, 23 May 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Morris Town May 23d 1777

I, yesterday, had the pleasure of your’s of the 21st instant. I wish every Gentleman in the army could appeal to his own heart and find the same principles of conduct, which, I am persuaded activate you; we should experience more consistency, zeal and steadiness, than we do, in but too many instances. A disinterested attachment to the cause, we are ingaged in, can alone produce that line of behaviour, in every circumstance, equal to the importance of it.
The health of the army is certainly an object of the last moment, and it is equally certain, that it cannot be preserved without a due portion of vegetable diet. This must be procured whatever may be the expence; and I cannot excuse the Commissaries, for having neglected to pay proper attention to it. Ere this, however, I expected you had had a supply of some articles of this kind from Albany; as General Schuyler informed me, that a large quantity had been collected there, and directions were given to transport a part of them to you. As this has not been done, you will apply to the commanding officer at that place to supply you immediately with what you want, and he has, in this way. At all events, vegetables must be had, if they can be gotten; and the price must not be an insurmountable obstacle, though you are as fully sensible as I can be of the necessity of œconomy, and due care to prevent imposition on the side of the Commissaries.
I perfectly agree with you as to the impropriety of that diversity in the modes of training our regiments, which has prevailed hitherto. I have it in contemplation, very soon, to digest and establish a regular system of discipline, manœuvres, evolutions, regulations for guards &c., to be observed throughout the army: in the meantime, I should be glad you would introduce an uniformity among those under your command; and I would recommend it to you to be particularly attentive to having them instructed in the proper use of their feet, so as to enable them to perform the necessary movements in marching and forming, with order, agility and expedition. Good consequences well undoubtedly result from accustoming the men to the noise of firing, and to the habit of taking aim at an object. You may therefore bestow a little ammunition on this purpose, having regard to the quantity of this article among us.

Of late, several of our officers have broken their paroles and stolen away. This practice, ignominious to themselves, dishonorable to the service and injurious to the officers of sentiment and delicacy, who remain behind, to experience the rigors of resentment and distrust on their account, cannot be tolerated, whatever be the pretence. I have made a point of sending those back, that have come under my observation, and I must desire you will do the same towards those who fall under your’s—The reason commonly assigned for this breach of faith is the want of money and necessaries. I regret this plea is too well founded; but I hope it will not continue to be so, as effectual measures are taking to provide for the wants of our prisoners. I am, with esteem, Dear Sir Your most Obedient servant

Go: Washington

